Case 0:18-cv-61844-WPD Document 152 Entered on FLSD Docket 05/12/2020 Page 1 of 2



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                                  CASE NO.: 0:18-cv-61844-WPD

    JONATHAN MORGAN, on behalf of
    himself and all others similarly situated,

           Plaintiff,

    v.

    PROGRESSIVE SELECT
    INSURANCE CO.,

           Defendant.
                                                 /

                          ORDER APPROVING VOLUNTARY DISMISSAL

          THIS CAUSE is before the Court upon Plaintiff Michael Lopez’s Status Report by Pro

   Se Plaintiff Michael Lopez (the “Status Report”) [DE 149], filed herein on April 27, 2020. The

   Court has carefully reviewed the Status Report and Defendant’s Response thereto and is

   otherwise fully advised in the premises.

          Accordingly, it is ORDERED AND ADJUDGED that Plaintiff Michael Lopez’s claims

   are DISMISSED. This case remains open and pending as to Plaintiff Jonathan Morgan’s claims

   on behalf of himself and all others similarly situated.

          DONE AND ORDERED in Chambers at Fort Lauderdale, Broward County, Florida on

   this 12th day of May, 2020.




   Copies furnished to:
   Counsel of Record
Case 0:18-cv-61844-WPD Document 152 Entered on FLSD Docket 05/12/2020 Page 2 of 2
